Friedman, J., dissents in part in a memorandum as follows:
Plaintiffs are suing defendant Louise Wise Services, Inc. (LWS), an adoption agency, for its failure to disclose to them certain information about mental illness and instability in the biological family background of the child plaintiffs adopted in 1962. In the 4V2 decades since 1962—spanning nine presidential administrations—the world has seen many dramatic changes, from the first moon landing, to the fall of the Berlin Wall, to the transformation of our understanding of the connection between a person’s genetic endowment and his or her mental and emotional development. The main question on this appeal can be cast as whether the last mentioned transformation—the tremendous evolution in our collective view of the relationship between biology and psychology that has occurred since the early 1960s—should have any effect, as a matter of law, on the availability of an award of punitive damages against LWS. In my view, it should.
So far as the record shows, LWS’s decision not to disclose the history of psychological disturbance in the biological family of plaintiffs’ adoptive son, though potentially tortious under our holding in Juman v Louise Wise Servs. (211 AD2d 446 [1995], affg 159 Misc 2d 314, 316-320 [1994]), was the norm among adoption agencies in the early 1960s. Uncontradicted evidence in the record establishes that this practice was based on the belief, then still generally predominant among social workers, that “nurture” was more important than “nature” in determining a person’s susceptibility to mental illness of the kind plaintiffs’ son ultimately developed (he was diagnosed as a schizophrenic in 1995, at the age of 34). While, as the record shows, this belief had been challenged by some (but not all) scientists as of the early 1960s, what is relevant to determining LWS’s level of culpability is the consensus that prevailed in the social work profession, and specifically among adoption agencies. at the time.
*294Contrary to an assertion made by one of my colleagues, I do not “ignor[e]” the evidence that, at the time of the adoption, many in “the medical profession recognized a significant hereditary component to psychiatric illness.” Nor is there any basis for my colleague’s claim that I “accept[ ] without question [LWS’s] protestation that the social work profession remained ignorant” of such scientific developments. Rather, it is the majority that ignores the uncontroverted evidence that, whatever was happening on the frontiers of science in the early 1960s, social workers and adoption professionals of that time continued to believe that mental illness such as schizophrenia was largely caused by environmental factors, including dysfunction in the parent-child relationship. Plaintiffs have not presented an iota of proof to rebut LWS’s expert evidence on this point. Further, scientific literature in the record demonstrates that a significant camp within psychiatry continued, for years after the subject adoption, to view family dynamics as a substantial factor in the causation of the illness. Thus, the view prevailing among adoption agencies of the time—that even a child of disturbed biological parents would avoid mental illness if reared in a stable and nurturing adoptive home—was not without support in the contemporary psychiatric community.
Underscoring the change in attitudes on this matter that has taken place since the early 1960s, it was not until the 1980s that the Legislature enacted the statute that now requires that the mental health histories of a child’s natural parents be disclosed to prospective adoptive parents, and, in the case of a previously adopted child, to the adoptive parents “upon request” (Social Services Law § 373-a [L 1983, ch 326, as amended by L 1985, chs 103, 142, 270; L 1988, ch 584; L 1990, ch 165]). Social Services Law § 373-a became law more than 20 years after the completion of the subject adoption, and about 10 years after plaintiffs’ last request to LWS for medical information bearing on their son’s development (that is, their last request before the 1999 request that elicited the response precipitating this action). I do not question that plaintiffs may have a cognizable common-law claim based on conduct of a kind that was addressed by statute only years later. Still, the fact that there was no statutory mandate for the kind of disclosure at issue at the time of the underlying conduct, especially in a field as heavily regulated as adoption, should give us pause before allowing the undeniably subjective question of punitive damages to go to trial.
I do not believe that the judicial system should entertain a claim for punitive damages based on conduct that was norma*295tive in the relevant professional community when it occurred, but which will inevitably be assessed in accordance with the far-different beliefs and attitudes that prevail today, almost half a century later. While the discrepancy between the norms of the time of the conduct at issue and those of today is not a bar to plaintiffs’ recovery of the limited measure of compensatory damages available in a “wrongful adoption” action (see Juman v Louise Wise Servs., 254 AD2d 72, 74 [1998]), such a discrepancy is inconsistent with an award of punitive damages, a remedy not indiscriminately available for any tortious conduct, but only for conduct that was (as expressed by one member of this panel) motivated by an intention “to maliciously hurt” others, or “to wantonly inflict pain with the intent of injuring [them]” (164 Mulberry St. Corp. v Columbia Univ., 4 AD3d 49, 60 [2004] [Tom, J.], lv dismissed 2 NY3d 793 [2004]). Surely, no one could rationally assert that LWS acted out of such motives. Moreover, we have frequently held that whether this elevated level of culpability can be proven may be determined as a matter of law on a properly supported motion for summary judgment.
The 1,900-page record for this appeal (from which the relevant facts are summarized below) clearly establishes that LWS’s conduct, even if tortious, was based on then-widely-held beliefs about the etiology of mental illness, and was motivated by a desire to find a good home for the child in question, not by any malicious desire to harm plaintiffs, nor with any certainty that they would be harmed by the placement. Further, LWS has established—through competent and, on this record, uncontradicted expert evidence—that its actions at the time of the 1962 adoption were in accordance with the standards of practice then accepted in the social work profession. The present record is, in my view, more than sufficient to enable us to determine, as a matter of law, that LWS’s conduct did not rise to the high level of culpability required for an award of punitive damages, just as the Third Department held in a prior wrongful adoption case that cannot be meaningfully distinguished from the instant case (see Jeffrey BB. v Cardinal McCloskey School & Home for Children, 257 AD2d 21 [1999]). Accordingly, while I concur in the affirmance of the dismissal of the second and third causes of action, I respectfully dissent to the extent the majority denies that portion of LWS’s motion for summary judgment seeking to strike plaintiffs’ demand for punitive damages.
FACTS
The Adoption at Issue
In 1960, plaintiffs Arthur and Barbara Ross, who were then *296married, approached LWS seeking to adopt (according to Mr. Ross) “a healthy child from a healthy family,” preferably one “from a family with an artistic background.” LWS subsequently offered to place a male infant, born January 11, 1961, in plaintiffs’ home, in contemplation of adoption. LWS informed plaintiffs that the infant’s birth mother was “a bright person, who is a high school graduate, has gone to high school and a school of design, [and] has a talent for this.” The maternal grandfather was said to have had a successful operation to remove a tumor from his kidney, but to have died subsequently as the result of “a bad heart.” As to the birth father, plaintiffs were told that he was a student at a fine arts school, “an intelligent, ambitious young man, very dedicated to his art work.” Plaintiffs agreed to accept the infant, and he was placed with them on March 30, 1961. The adoption of the infant, whom plaintiffs named Anthony, was finalized in 1962.
Anthony’s Relevant Biological Family Background
At the time of Anthony’s placement and adoption, plaintiffs were not told that either birth parent, or any member of either parent’s family, had suffered from an emotional disorder or a mental illness. LWS’s contemporaneous files show, however, that it was the agency’s view that the birth parents (whose identities remain undisclosed) were “disturbed people who did well to surrender the baby.”
Anthony’s mother was referred to LWS by the psychiatrist she was seeing on a voluntary basis at the time she learned of her pregnancy.1 The referring psychiatrist sent LWS a brief note stating that the mother was “failing in her major adjustments to life,” as manifested by her “fail[ing] to maintain matriculation at two colleges,” her “few friends,” her “hostility to most people,” and her “demanding dependency.” In addition, the mother told LWS that her father (who died in 1960, at the age of 75) had been hospitalized for “schizophrenia” for a year and a half in the early 1950s, when he would have been at least 65.
As to the mental health of Anthony’s father, the LWS files provide somewhat contradictory information. At various points in the files, the father (a design student who worked at an advertising agency) was described as “an intelligent, ambitious young man, very dedicated to his art work,” and as “much better put together” than the mother. Still, the LWS social worker thought he was “a rather immature person,” and referred him *297to a psychiatrist for an evaluation. According to the notes of the LWS social worker, that psychiatrist told the agency—based on a single interview held on March 29, 1961—that the father was “a seriously disturbed young man,” who could be “classified ... as a paranoid schizophrenic.” Paradoxically, however, the psychiatrist also told LWS that “while [the father] could use therapy, there was no rush about this.”
The foregoing rather sketchy information is the reality behind what one of my colleagues characterizes, with a certain degree of exaggeration, as “the results of psychiatric consultations with both parents and the psychiatric history for both sides of Anthony’s biological family” found among the “detailed medical information” in LWS’s files. In fact, LWS’s files do not contain any records of psychiatric treatment of either natural parent or any grandparent, nor do the agency’s files contain any formal psychiatric reports concerning such individuals. Aside from the aforementioned informal referral note from the mother’s psychiatrist, the information relating to mental health in LWS’s files is entirely in the form of the LWS social worker’s notes of oral conversations she had with the parents themselves and, to a much lesser extent, the psychiatrist who referred the mother and the psychiatrist who had one meeting with the father. Anthony’s Development and Illness
As Anthony grew up, he developed increasingly serious behavioral problems, including hyperactivity, sleepwalking, night terrors, unprovoked aggression, and antisocial behavior generally. The problem grew so bad that Mrs. Ross and the Rosses’ daughter (whom they had adopted through LWS in 1964) began living separately from Mr. Ross and Anthony in 1978, and, in 1979, the Rosses divorced. As Anthony grew older, he became extremely withdrawn, and, as a young adult, although he graduated from college, he remained dependent on his father. Finally, after an apparently near-violent outburst against his father in 1995, Anthony was diagnosed as a paranoid schizophrenic; since that episode, he has resided in facilities for the mentally ill.
LWS’s Postadoption Conduct
Plaintiffs also complain that, in 1970 and 1973, LWS gave misleading or incomplete responses to their requests for information about Anthony’s background that might bear on his then-mounting behavioral problems. Notwithstanding that these exchanges occurred long before the enactment of Social Services Law § 373-a, I am troubled by LWS’s lack of candor in responding to parents who were desperately seeking any information that might assist them in dealing with their child’s *298deteriorating mental health. However, as discussed more fully in the “DISCUSSION” section of this writing (and as Justice Tom appears to recognize), such postadoption conduct cannot provide a basis for an award of punitive damages. This is because postadoption conduct is, by definition, irrelevant to plaintiffs’ only surviving cause of action, that for wrongful adoption or, stated otherwise, fraudulent inducement of the adoption.2
The Commencement of This Action and Subsequent Proceedings
In March 1999—about four years after Anthony was diagnosed as a schizophrenic in 1995—plaintiffs read a New York Times Magazine article about a wrongful adoption case concerning another child placed by LWS in the 1960s who subsequently developed mental illness. Prompted by this article, Mr. Ross sent LWS a letter, dated March 24, 1999, informing the agency of Anthony’s diagnosis, and formally requesting all relevant medical information. In response, LWS sent Mr. Ross a letter, dated April 6, 1999, disclosing, among other things, that Anthony’s maternal grandfather had been hospitalized for schizophrenia for a year and a half; that the birth mother had been “in therapy with a psychiatrist before giving birth and planned to return to treatment afterwards”; and that a psychiatrist had described the birth father to LWS as “a seriously disturbed young man” and “a paranoid schizophrenic.”
Following their receipt of LWS’s April 1999 letter, plaintiffs commenced this action in June of that year. The complaint alleges that, had LWS informed plaintiffs of the history of mental illness in Anthony’s family at the time of the placement, plaintiffs would not have adopted him. Plaintiffs seek to recover compensatory damages for the extraordinary expenses they *299incurred by reason of Anthony’s mental disorders in raising him to the age of 21, as well as punitive damages.3
After the completion of substantial discovery in this action, LWS moved for, inter alia, partial summary judgment striking plaintiffs’ demand for punitive damages. In the order appealed from, the motion court declined to dismiss the punitive damages issue from the. case, based on its view that a jury question exists as to whether LWS’s acts were sufficiently egregious to warrant such a remedy.
Evidence Concerning the Relevant Practice Among Adoption Agencies in the Early 1960s
In support of the branch of its summary judgment motion seeking to strike the demand for punitive damages, LWS offered the affidavit of Anita Longo Sorenson, a certified and licensed social worker who has worked in the adoption field since 1957. Among other things, Ms. Sorenson’s affidavit attests to the following (paragraph numbers omitted):
“It was the general opinion and belief of social workers and other professionals in the adoption field in the 1960s and into the early 1980s that nurture played a much greater role than nature in the development of a child. Moreover, it was the belief and general opinion of social workers and other professionals in the adoption field at those times that mental illness would not be passed on if the child were placed in a loving environment.
“It was also the general opinion and belief of social workers and other professionals in the adoption field at those times that the disclosure of certain information to prospective adoptive parents would interfere with the bonding between adoptive parent and child and prove detrimental to the child, the parents and their relationship. Therefore, it was the practice of social workers and other professionals in the adoption field in the 1960s and into the early 1980s not to disclose information that could be viewed as negative and which was not believed to be hereditary for fear that it would influence the family adversely on how they would nurture the adopted child. This practice • remained in effect until changes were made in the Social Services Law and the Public Health Law in the early-mid 1980s.”
Plaintiffs’ opposition papers included an affidavit by a *300research psychiatrist stating that, by the early 1960s, a body of research existed to support the view that there was a substantial hereditary component in the etiology of mental illness. Plaintiffs did not, however, submit any expert evidence rebutting the views of LWS’s expert as to the prevailing beliefs and practice among adoption professionals in the early 1960s. Further, LWS, in reply, submitted a number of scientific publications, dating from 1967 to 1988, demonstrating that, for many years after Anthony’s adoption, there continued to be significant support within the scientific community for the view that environmental factors, including the quality of the parent-child relationship, play a large role in the causation of schizophrenia.
DISCUSSION
The Court of Appeals has made clear that punitive damages are available only where liability is based upon proof of misconduct that, beyond being merely tortious, bespeaks “ ‘such wanton dishonesty as to imply a criminal indifference to civil obligations’ ” (Rocanova v Equitable Life Assur. Socy. of U.S., 83 NY2d 603, 614 [1994], quoting Walker v Sheldon, 10 NY2d 401, 405 [1961]; see also Prozeralik v Capital Cities Communications, 82 NY2d 466, 479 [1993] [“Punitive damages are awarded in tort actions where the defendant’s wrongdoing has been intentional and deliberate, and has the character of outrage frequently associated with crime”] [citation, internal quotation marks and brackets omitted]; Sharapata v Town of Islip, 56 NY2d 332, 335 [1982] [punitive damages may be awarded only for “exceptional misconduct,” such as acts performed “maliciously, wantonly, or with a recklessness that betokens an improper motive or vindictiveness”] [citations and internal quotation marks omitted]; Wilson v City of New York, 7 AD3d 266, 267 [2004] [claims for punitive damages were not cognizable where there was no indication that the alleged misconduct had “the character of spite, malice or evil motive”]). In applying this standard to determine whether a triable issue exists as to the availability of punitive damages, we have found that a demand for punitive damages should be dismissed where there is no evidence that the tortfeasor “was seeking to maliciously hurt” the injured parties or “to wantonly inflict pain with the intent of injuring [them]” (164 Mulberry St. Corp. v Columbia Univ., 4 AD3d at 60).
In this case, LWS’s failure to disclose the mental disorder in Anthony’s family background at the time of the placement and adoption, although it may have been tortious, cannot reasonably be said to rise to the level of “such wanton dishonesty as to *301imply a criminal indifference to civil obligations” (Rocanova, 83 NY2d at 614). Unlike today, in 1961 and 1962, when the placement and adoption occurred, there was no statute mandating the disclosure of such matters to prospective adoptive parents; indeed, as previously noted, that continued to be the case for two decades after the adoption. Not only was the matter of such disclosure not addressed by statute, the uncontradicted evidence before us is that it was the practice of adoption agencies in the early 1960s not to make such disclosure to prospective adoptive parents—a practice that was based on a view of the relationship between biology and mental health that, however obsolete it may be today, was then still prevalent in the social work profession, and then still found significant support (albeit not unanimous support) from research psychiatrists.4 Further, LWS clearly was not “seeking to maliciously hurt” plaintiffs, or “to wantonly inflict pain with the intent of injuring [them]” (164 Mulberry St. Corp. v Columbia Univ., 4 AD3d at 60). Rather, LWS’s goal was to find a good home for Anthony, who was, at most, at increased risk for mental illness, but was not— even according to plaintiffs’ expert—certain to develop it. Although Justice Tom asserts that a triable issue exists as to whether LWS—a not-for-profit corporation—acted out of a desire to advance its “pecuniary interests” by obtaining a placement fee, rather than out of a desire to find a home for the child, he adduces nothing from the record that would support a finding of a “pecuniary” motive for LWS’s conduct. Indeed, not even plaintiffs have suggested that LWS’s conduct was so crassly motivated.
Plaintiffs and the majority cannot legitimately elevate the level of LWS’s culpability to one warranting punitive damages by pointing to the body of psychiatric research that, by the early 1960s, supported the view that there is a significant hereditary component in the etiology of schizophrenia. Other scientific literature in the record reflects that, for many years after Anthony was adopted, the view persisted among some research psychiatrists that family dynamics were a substantial factor in the causation of mental illness. Accordingly, the existence of the research adduced by plaintiffs is not the key to determining the culpability of LWS’s conduct at the time Anthony was adopted.
More fundamentally, plaintiffs and the majority overlook the *302fact that the institution with which we are concerned—LWS— was staffed not by research psychiatrists, but by social workers. Based on the expert evidence presented by LWS—which plaintiffs have not refuted—the understanding in the social work profession in the early 1960s was that biological inheritance played a lesser role in a child’s emotional development than did environmental influences, including, as previously noted, the quality of the parent-child relationship. Accordingly, the accepted custom and practice among adoption agencies at that time was to withhold information about the psychiatric history of a child’s birth parents and their families. Significantly, it took an act of the Legislature—one that became law more than 20 years after the subject adoption—to make clear that the type of nondisclosure at issue here was no longer permissible. Even if plaintiffs ultimately prevail on their claim for compensatory damages, I believe, as stated at the outset of this writing, that it is inappropriate to allow the attitudes that have evolved as of the mid-2000s to be applied in determining whether actions LWS took in the early 1960s, in conformity with the relevant professional standards of the time, were so culpable as to warrant an award of punitive damages.5
To escape the implications of the uncontroverted expert evidence concerning the standards of adoption agencies in the early 1960s, Justice Tom essentially takes the position that the actions of a member of one profession (here, social work) may be judged by the standards of another profession with significantly different training, knowledge and function (medical psychiatry). Aside from the fact that it is uncontroverted on this record that, in the early 1960s, there was support from the psychiatric profession for the standard practice among adoption agencies of the time, I am not aware of any legal support or logical justification for my colleague’s rather novel approach. To point to an obvious analogy, in a medical malpractice case, we do not hold a physician to a standard of practice higher than the one generally accepted by the medical profession in the relevant locale and field of specialization, even if some experts argue that the profession should adopt a different standard. In this case, the only competent evidence before us concerning the accepted standard of practice among adoption agencies in the early 1960s is the affidavit of LWS’s social work expert. Contrary to my colleague’s assertion, the social work expert’s affidavit is not “flatly *303contradicted” by the affidavit of the research psychiatrist submitted by plaintiffs. Rather, the latter affidavit says nothing at all about the standards of the social work profession, instead giving a selective view of the range of the views among psychiatrists at the relevant time.
In considering whether LWS could be assigned a level of culpability warranting punitive damages, it is also noteworthy that plaintiffs’ brief makes a considerable overstatement in asserting that LWS concealed a clearly established “double family history of schizophrenia” in Anthony’s background. While the natural mother and father impressed the LWS social worker as maladjusted and emotionally disturbed young people (and the mother was certainly described as such by her psychiatrist), the record contains no indication that either parent had been a patient at a mental institution prior to the adoption, or that either had been subject to involuntary psychiatric treatment of any kind. Nor is there any indication, as more fully discussed in the immediately following paragraph, that either birth parent had been formally diagnosed with a major psychotic illness as of the time of the adoption. As to the maternal grandfather’s year- and-a-half hospitalization for what the mother described as schizophrenia, that episode did not occur until late in the gentleman’s life, when he was no less than 65 years old.
Although it is true (assuming the accuracy of LWS’s notes) that a psychiatrist described the birth father as a “paranoid schizophrenic,” the psychiatrist offered that apparently offhand, oral opinion based on only a single evaluation interview. That interview, which LWS arranged, was not part of a course of treatment, and there is no indication that the father ever received any systematic course of psychiatric treatment (although he is reported to have considered starting one). Indeed, as previously noted, the record indicates that the psychiatrist who interviewed the father told LWS that, “while he could use therapy, there was no rush about this” (emphasis added). It is certainly difficult to imagine a contemporary psychiatrist saying something like this about a person suffering from what we now call schizophrenia. The unreliability of LWS’s information about the biological father is underscored by the uncontradicted observation of LWS’s social work expert that, on this record, such “health/psychiatric history” as LWS possessed regarding the father was “not confirmed.” According to the expert, the unreliability of such information was an independent ground, under the professional standards of the time, for LWS to withhold it from plaintiffs.
A further consideration argues against allowing plaintiffs’ *304claim for punitive damages to go forward. The purpose of punitive damages is to deter future repetitions of similar misconduct (see e.g. Biondi v Beekman Hill House Apt. Corp., 94 NY2d 659, 663 [2000]). This action arises from the legal uncertainty that, until the 1980s, surrounded the issue of the extent of an adoption agency’s obligation to disclose any psychiatric history in an adoptee’s birth family. Today, that uncertainty has been settled by the Legislature through the enactment of Social Services Law § 373-a. The record includes an affidavit by the current president of LWS (which no longer organizes private adoptions) attesting that it is the agency’s policy to comply fully with section 373-a and other statutes concerning disclosures relating to adoptions. Indeed, LWS’s compliance with its statutory obligations is evidenced by the agency’s disclosure of the information at issue in response to plaintiffs’ request in 1999, which, the record shows, was the first time plaintiffs asked LWS for such information after section 373-a became law. There is no indication in the record that there is any existing concern that either LWS or other social service agencies are presently failing to fulfill their statutory adoption-related disclosure obligations. Since there does not appear to be any need to deter a repetition of the long-ago conduct for which LWS is being sued, an award of punitive damages in this case would serve little or no public purpose, but could threaten the ability of LWS, a not-for-profit institution, to carry out its mission, to the public’s net detriment.
Instructive here is Jeffrey BB. v Cardinal McCloskey School & Home for Children (257 AD2d 21 [1999], supra), a wrongful adoption case in which the Third Department dismissed a demand for punitive damages on a motion for summary judgment, notwithstanding that the underlying cause of action was sustained insofar as it sought compensatory damages. In Jeffrey BB., the defendant agency placed a child (Michelle) with the plaintiff adoptive parents, who had five other adoptive children. At the time of Michelle’s adoption, the agency failed to disclose to the parents that the agency had reason to believe that Michelle had been a victim of sexual abuse, a history that allegedly created a danger that she would similarly abuse other children. The parents sued the agency upon learning of Michelle’s history of abuse after she sexually molested two of her adoptive siblings (id. at 23). The Third Department, while otherwise reversing the lower court’s grant of summary judgment dismissing the complaint against the agency, affirmed summary judgment dismissing the claim for punitive damages, with the following explanation: ‘Tn order to recover punitive damages, plaintiffs must demonstrate that the wrong complained of rose *305to a level of such wanton dishonesty as to imply a criminal indifference to civil obligations (Rocanova v Equitable Life Assur. Socy., 83 NY2d 603, 614, quoting Walker v Sheldon, 10 NY2d 401, 405). Based upon the evidence, there is no reasonable basis for a finding that Cardinal McCloskey’s failure to disclose Michelle’s past sexual abuse rose to such a level (see, Rocanova v Equitable Life Assur. Socy., supra, at 614).” (Jeffrey BB., 257 AD2d at 25 [internal quotation marks omitted].)
Justice Tom’s attempt to distinguish Jeffrey BB. from the instant case is not persuasive. As the foregoing quotation shows, not a word in the Jeffrey BB. opinion lends support to my colleague’s speculation that the punitive damages claim was dismissed because the failure to disclose the child’s history was “an isolated omission” rather than part of a “pattern of deception.” On the contrary, the court plainly stated that it was dismissing the punitive damages claim because, on the record presented, the requisite degree of culpability could not be established, notwithstanding the existence of a triable issue as to liability for compensatory damages.
I also note that the majority’s appeal to the consequences of the alleged wrongdoing as grounds for sustaining the punitive damages claim is misguided. “[T]he purpose of punitive damages is solely to punish the offender and to deter similar conduct on the part of others,” and such damages “are not intended to compensate or reimburse the plaintiff” (Zurich Ins. Co. v Shearson Lehman Hutton, 84 NY2d 309, 316 [1994] [citations omitted]). Thus, the existence of a legally cognizable claim for punitive damages depends solely on whether the defendant’s culpability could reasonably be found to rise to a level sufficiently high to warrant punitive damages. For this reason, the emphasis both plurality memoranda place on the various kinds of harm plaintiffs claim to have suffered as a result of adopting Anthony is misplaced in a discussion of the punitive damages issue.6
The main thrust of the majority’s argument is that the portion of LWS’s summary judgment motion seeking to strike the demand for punitive damages was premature. Apparently, it is the majority’s view that a punitive damages demand is not *306subject to pretrial dismissal on summary judgment on the ground that the defendant’s culpability cannot reasonably be found to rise to the requisite level, i.e., “a criminal indifference to civil obligations” (Rocanova, 83 NY2d at 614).7 This position is inconsistent with prior decisions of this Court that have granted summary judgment dismissing claims for punitive damages on the ground that, although there were triable issues as to liability, the evidence established that, as a matter of law, the level of culpability required for an award of punitive damages could not be proven at trial (see Williams v Halpern, 25 AD3d 467, 468 [2006] [dismissing punitive damages demand based on medical malpractice claim relating to hepatitis C, while sustaining punitive damages demand based on claim relating to hepatitis B]; Rudolph v Jerry Lynn, D.D.S., P.C., 16 AD3d 261, 263 [2005]; Wilson v City of New York, 7 AD3d at 267; Longo v Armor El. Co., 307 AD2d 848, 849-850 [2003]; Munoz v Puretz, 301 AD2d 382, 384-385 [2003]).
According to one of my colleagues, the question of the propriety of an award of punitive damages becomes “ripe for appellate review” only after such damages have been awarded at trial. This overlooks the obligation plaintiffs had to oppose the summary judgment motion with evidence sufficient to raise a triable issue on the punitive damages issue. Since plaintiffs— who have not claimed any need for additional discovery—were not entitled to wait until trial to come forward with such evidence, it makes little sense for us to defer until after an expensive and burdensome trial the determination of an issue that can be resolved as a matter of law on the present 1,900-page record. In any event, it appears that, in the event of a verdict for plaintiffs, the facts that would have the most bearing on the degree of LWS’s culpability—what information it had, what it did and did not disclose to plaintiffs, and what consensus as to the propriety of such disclosure existed among adoption agencies at the time—are essentially undisputed.
Contrary to my colleague’s further assertion, we need not “summarily resolve contested factual issues” in order to conclude that plaintiffs’ claim for punitive damages should not be allowed to go forward. As discussed above, the uncontested facts of this case, while leaving room for a triable issue as to LWS’s liability for compensatory damages on the underlying wrongful adoption claim, cannot, in my view, support a finding of a degree of culpability sufficiently high to support an award of punitive damages. Again, on this record, there is no dispute *307concerning the relevant standard of practice among adoption agencies at the relevant time, nor is there any dispute that this standard then had support in the field of research psychiatry. The implication of the majority’s position seems to be that almost any time a triable issue exists as to whether institutional conduct gives rise to tort liability, there also will be a triable issue as to punitive damages, should the plaintiff seek them. I do not believe that this is, or should be, the law.
For the foregoing reasons, I believe that we should hold that the evidence concerning LWS’s initial nondisclosure at the time of Anthony’s placement and adoption cannot support an award of punitive damages. Although plaintiffs also complain of certain postadoption conduct by LWS (the earliest instance of which occurred in 1970), such postadoption conduct cannot support an award of punitive damages, regardless of the level of culpability that can reasonably be assigned to such conduct. This is because this Court—recognizing that once an adoption has been completed, subsequent full disclosure cannot sever the tie between adoptive parents and adoptee—has held that “the operative facts [of a wrongful adoption claim] are those that occurred at and around the time of the . . . adoption” {Juman v Louise Wise Servs., 3 AD3d 309, 310 [2004]).
In Juman, where the allegedly wrongful adoption took place in 1966, the adoptive parents sought to recover punitive damages for LWS’s “alleged disregard of its disclosure obligations under Social Services Law § 373-a” after that statute was enacted in the 1980s (3 AD3d at 310). We unanimously held that the parents were not entitled to seek punitive damages on this basis, given that “[d]efendant’s conduct subsequent to September 1983 [when section 373-a was enacted] is irrelevant to plaintiffs’ wrongful adoption claim” {id.). It follows that LWS’s alleged postadoption misconduct in this case—all of which, to reiterate, took place in 1970 or later, years after the 1962 adoption—is entirely irrelevant to the wrongful adoption cause of action, which, given our affirmance of the dismissal of plaintiffs’ other causes of action, is the only surviving claim. Accordingly, since plaintiffs cannot seek punitive damages based on conduct that does not give rise to any viable substantive cause of action {see Rocanova, 83 NY2d at 616-617), they cannot invoke LWS’s postadoption conduct as a basis for an award of punitive damages.
Even if LWS’s postadoption conduct were relevant to the wrongful adoption claim—and, again, it is not—I do not believe that such conduct could reasonably be found to rise to a level of culpability high enough to justify an award of punitive damages. *308As is the case with LWS’s conduct at the time of the adoption, the record provides no basis for finding either that LWS’s purpose in engaging in the postadoption conduct at issue was “to maliciously hurt” plaintiffs (164 Mulberry St. Corp. v Columbia Univ., 4 AD3d at 60), or that such conduct betrayed “a criminal indifference to civil obligations” (Rocanova, 83 NY2d at 614). With regard to the last point, I note that the only two postadoption instances in which LWS gave incomplete responses to inquiries by plaintiffs about Anthony’s background occurred in 1970 and 1973, long before Social Services Law § 373-a was enacted. Further, it is uncontroverted that, as attested by LWS’s expert, the consensus among adoption agencies not to disclose information of the kind at issue continued to exist through the 1970s and into the early 1980s.
I further note that the plurality memoranda wrongly imply that, had plaintiffs known sooner about the mental illness in Anthony’s family background, not only would his condition have been diagnosed earlier, plaintiffs somehow would have been able to avert or attenuate the future course of his illness, thereby avoiding the various misfortunes plaintiffs attribute to the impact of that illness. The record offers no support for this supposition, either in the affidavit of plaintiffs’ medical expert or anywhere else. Moreover, once Anthony’s illness progressed beyond its early stages, neither the plurality memoranda nor plaintiffs suggest any reason why a competent mental health professional would have required the family background information to make an accurate diagnosis.
In fact, the record (as plaintiffs themselves interpret it) demonstrates that, as far back as 1982, knowledge of Anthony’s family background was not necessary to diagnose him as a paranoid schizophrenic. In June 1982, the 21-year-old Anthony unexpectedly turned up at the office of Dr. Anne-Marie Weil, a psychiatrist affiliated with LWS who had treated him for about a year in the early 1970s. According to notes in LWS’s files, Dr. Weil, in a telephone call shortly after Anthony’s 1982 visit, told LWS that she then “had no memory of having [previously] seen him,” and, “if she had ever seen him, she had no record of his visits since she did not keep out-dated information on patients.” Nonetheless, Dr. Weil reported to the LWS social worker that Anthony’s “appearance and demeanor” upon his visit to her office that year were enough to give her the impression that “he was a paranoid schizophrenic, capable of violence.” If Dr. Weil was able to diagnose Anthony as a potentially violent paranoid schizophrenic in June 1982 without remembering anything she had previously learned about him, I cannot see why any other *309competent psychiatrist would have required information about the mental illness in Anthony’s family background to render a similar diagnosis at that time. At any rate, I cannot see how plaintiffs can realistically blame LWS for their failure to obtain an accurate diagnosis of Anthony’s condition for 33 years.8
By no means do I minimize what plaintiffs have suffered. The fate that befell them is indeed heartrending, and rightly evokes enormous sympathy from any person of good will. An adoption they hoped would enable them to experience the joy of parenthood turned into a nightmare, and they now seek recompense from the adoption agency that withheld information about the child’s background. However, sustaining the demand for punitive damages in order to allow plaintiffs to pursue the maximum attainable recovery (and, perhaps, to extract a settlement that would not otherwise be forthcoming), while perhaps emotionally satisfying, is not, in my view, consistent with our duty to enforce the limitation of the availability of punitive damages to cases where the defendant may reasonably be found to have acted, not only tortiously, but out of “evil and reprehensible motives” Walker v Sheldon, 10 NY2d at 404). On the record before us, plaintiffs simply will not be able to prove this high level of culpability, given that the conduct at issue clearly was motivated by a desire to find a good home for Anthony, and was entirely in accord with the standard of practice accepted among adoption agencies of the time. Accordingly, I would modify the order appealed from to grant LWS partial summary judgment striking the demand for punitive damages. To the extent the majority does otherwise, I respectfully dissent. [See 4 Misc 3d 279 (2004).]

. The voluntary nature of the mother’s treatment is indicated by the fact that, according to LWS’s notes, she suspended the treatment for financial reasons during the pregnancy. She told LWS that she intended to resume treatment after giving birth.


. The other instances of postadoption conduct by LWS of which plaintiffs complain did not, in my view, involve any violation of plaintiffs’ rights. In 1981 and 1994, Mrs. Ross called LWS to seek advice or information about the Rosses’ adopted daughter, and, while Anthony was incidentally mentioned in those conversations, there is no evidence that Mrs. Ross asked LWS for any further information about him. Anthony himself contacted LWS (directly or indirectly) in 1982 and 1984, but I do not believe that plaintiffs have standing to sue LWS for its conduct on these occasions, since Anthony was by then an adult, and approached the agency on his own, apparently without plaintiffs’ knowledge. Nor am I aware of any legal basis for plaintiffs’ contention that LWS was somehow obligated to inform them when it learned, in 1984, that Anthony’s biological mother had committed suicide 11 years earlier.


. The complaint also prays for damages for the emotional anguish (including Mr. Ross’s clinical depression) and alleged loss of career opportunities plaintiffs have suffered as a result of Anthony’s mental illness. The motion court held that, under applicable precedent, plaintiffs may not recover compensatory damages for such injuries (see Juman v Louise Wise Servs., 254 AD2d at 74). Plaintiffs’ cross appeal, as limited by their briefs, does not challenge this ruling.


. Although the majority is correct to the extent it points out that the absence of a statutory violation is not a bar to plaintiffs’ substantive cause of action under the common law, I believe that the fact that there was no statute addressing the matter in question at the relevant time does have considerable bearing on whether the degree of culpability for the conduct at issue warrants an award of punitive damages.


. It should also be noted that, at this stage of the litigation, plaintiffs have merely raised a triable issue as to “whether the misrepresented facts would have been viewed as material at the time of the placement and adoption” (Juman v Louise Wise Seros., 254 AD2d at 73).


. In addition, it is ironic that the majority, while dismissing the causes of action for breach of fiduciary duty and intentional infliction of emotional distress in part because such claims are asserted to circumvent the limitation on compensatoiy damages for wrongful adoption under Juman (254 AD2d at 74), allows the punitive damages claim, which plainly is asserted as an alternative vehicle for reaching the very same result. In essence, what the majority takes away from plaintiffs by dismissing the second and third causes of action, it gives back by allowing plaintiffs to seek punitive damages.


. Of course, the Third Department made precisely this kind of determination in Jeffrey BB.


. In this regard, I observe that, in seeking a reason for the failure to diagnose the true nature of Anthony’s illness until 1995 (when he was 34 years old), one might do well to consider that plaintiffs’ schedule of expenses incurred on Anthony’s behalf apparently does not reflect any payments for psychiatric or psychological services from 1982 (the year of his surprise visit to Dr. Weil) to 1993. This lengthy period during which Anthony evidently received no psychotherapy, in spite of his continuing disturbed behavior, may explain how it came to be that in 1994—the year before the diagnosis of paranoid schizophrenia was made—Mrs. Ross still believed that her son’s problem was merely attention deflcit/hyperactivity disorder.